Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 09/03/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Marc V. Richards (Reg. No. 37921), Attorney of Record, on 03/23/2021.

The application has been amended as follows:

1. (Currently Amended) A method comprising: 
in a distributed computing design system:
generating a graphical user interface of a visual distributed computing design workspace, the visual distributed computing design workspace comprising: 

a linking tool for establishing connection links between the individually selectable nodes; and 
a digital canvas; 
with visual modeling circuitry, responding to interactions with the graphical user interface to facilitate visually building a data model by:
accepting node selections of specific nodes from the node palette; 
placing the specific nodes on the digital canvas; 
accepting linking selections of dataflow connections between the specific nodes; and 
linking the specific nodes as specified by the linking selections to form a representation of [[a]] the data model;  
generating a node action selector on the visual distributed computing design workspace, the node action selector populated with actions available on each of the specific nodes on the digital canvas when [[a]] one of the specific node is selected, the actions including a 'show data' action configured to visualize data flowing out of the selected specific node; and 
for each of the selected specific nodes: 
setting a node flag one of the conditions of the selected specific node has not been processed, has been is met, or 
generating an interactive computing session execution code for the data model; 
spawning a dedicated interactive computing session on an interactive session server to isolate execution of the data model from [[a]] the pre-determined target distributed computing cluster, the interactive session server being different than the pre-determined target distributed computing cluster; 
executing the interactive computing session execution code within the dedicated interactive computing session, wherein the interactive computing session execution code is executed for the selected specific nodes having the node flag in first state and not executed for the selected specific nodes having the node flag in the second state; 
in response to selecting the 'show data' action on the node action selector for [[a]] the selected one of the specific nodes, providing output data generated by executing the interactive session execution code for the selected one of the specific nodes, and presenting the output data in the graphical user interface, wherein the output data is newly generated by executing the execution code associated with the selected one of the specific nodes when the node flag is set to the first state, and the output data is a previously stored output data generated the node flag is set to the second state; 

presenting execution results for the 
generating distributed computing execution code for the 
packaging the distributed computing execution code into a deployment package; and 
deploying the deployment package to the pre-determined target distributed computing cluster.  

2. (Cancelled)  

3. (Cancelled)  

4. (Previously Presented) The method of claim 1, where: 
the individually selectable nodes comprise input definition nodes, data exploration nodes, data preparation nodes, modeling nodes, back testing nodes, or any combination thereof.  



6. (Previously Presented) The method of claim 1 where: 
the actions further comprise: an 'edit' action configured to change a node configuration, and in response to selecting the 'edit' action for [[a]] the selected specific node, a settings page associated with the selected specific node is displayed in the graphical user interface, the settings page including features, setting or commands specific to the function of the selected specific node.  

7. (Previously Presented) The method of claim [[5]] 1, where: 
the actions comprise a 'run' action configured to cause an interaction with a computing engine external to the distributed computing design system.  

8. (Previously Presented) The method of claim [[5]] 1, where: 
the actions comprise a 'deploy' action configured to select a path from a chosen node on the digital canvas to a pre-determined start point including a set of nodes, and designate the path as a behavioral representation of an overall model for the set of nodes on the digital canvas.  

9. (Currently Amended) A system comprising: 
graphical user interface circuitry configured to generate a graphical user interface of a visual distributed computing design workspace, the visual distributed computing design workspace comprising: 

a linking tool for establishing connection links between the individually selectable nodes; and 
a digital canvas; and 
modeling circuitry responsive to interactions with the graphical user interface to facilitate visually building a data model, the modeling circuitry configured to: 
accept node selections of specific nodes from the node palette; 
place the specific nodes on the digital canvas; 
accept linking selections of dataflow connections between the specific nodes; and 
link the specific nodes as specified by the linking selections to form a representation of [[a]] the data model; 
generate a node action selector on the visual distributed computing design workspace, the node action selector populated with actions available on each of the specific nodes on the digital canvas when [[a]] one of the specific node is selected, the actions including a 'show data' action configured to visualize data flowing out of the selected specific node; and 
for each of the selected specific nodes: 
set a node flag one of the conditions of the selected specific node has not been processed, has been  is met, or 
interactive session client circuitry further configured to: 

generate an interactive computing session execution code for the data model;
 spawn a dedicated interactive computing session on an interactive session server to isolate execution of the data model from [[a]] the pre-determined target distributed computing cluster, the interactive session server being different than the pre-determined target distributed computing cluster; 
execute the interactive computing session execution code within the dedicated interactive computing session, wherein the interactive computing session execution code is executed for the selected specific nodes having the node flag in first state and not executed for the selected specific nodes having the node flag in the second state; 
in response to selection of the 'show data' action on the node action selector for [[a]] the selected one of the specific nodes, provide output data generated by the selected one of the specific nodes, and present the output data in the graphical user interface, wherein the output data is newly generated by executing the execution code associated with the selected one of the specific nodes when the node flag is set to the first state, and the output data is a the node flag is set to the second state; 

present execution results for the 
model file building circuitry operable to: 
generate distributed computing execution code for the 
package the distributed computing execution code into a deployment package; and 
deploy the deployment package to the pre-determined target distributed computing cluster.  

10. (Cancelled)  

11. (Cancelled)  

12. (Previously Presented) The system of claim 9, where: 
the individually selectable nodes comprise input definition nodes, data exploration nodes, data preparation nodes, modeling nodes, back testing nodes, or any combination thereof.  

13. (Cancelled)  

14. (Previously Presented) The system of claim 9, where: 
the actions comprise: an 'edit' action configured to change a node configuration, and in response to selection of the 'edit' action for a selected specific node, the interactive session client circuitry is further configured to display a settings page associated with the selected specific node in the graphical user interface, the settings page including features, setting or commands specific to the function of the selected node.  

15. (Previously Presented) The system of claim [[13]] 9, where: 
the actions comprise a 'run' action configured to cause an interaction with [[an]] the interactive session server external to the distributed computing design system.  

16. (Previously Presented) The system of claim [[13]] 9, where: 
the actions comprise a 'deploy' action configured to select a path from a chosen node on the digital canvas to a pre-determined start point including a set of nodes, and designate the path as a behavioral representation of an overall model for the set of nodes on the digital canvas.  

17. (Currently Amended) A method comprising: 
at a visual modeling machine: 

providing a graphical user interface comprising a visual distributed computing design workspace;
receiving selection of nodes and a linking selection linking one selected node to at least one other node, the linking selection comprising a portion of a data model; 
generating a node action selector on the visual distributed computing design workspace, the node action selector populated with actions available on [[a]] the node when a specific node is selected, the actions including a 'show data' action configured to visualize data flowing out of the selected specific node; 
setting a node flag for the selected specific node to a first state to indicate that the selected specific node has not been previously processed when one of the conditions of the selected specific node has not been processed, been altered or a node linked upstream of the selected specific node has a node flag in the first state is met, or 
generating interactive computing session execution code for the data model; 
spawning a dedicated interactive computing session on an interactive session server to isolate execution of the data model from [[a]] the pre-determined target distributed computing cluster, the interactive session server being different than the target distributed computing cluster; 
causing the interactive session server to execute the interactive computing session execution code within the dedicated interactive computing session, wherein the interactive computing session execution code is executed for the selected specific node having the node flag in first state and not executed for the selected specific node having the node flag in the second state; 
in response to selecting the 'show data' action on the node action selector for the selected specific node, providing output data generated by the selected specific node, and presenting the output data in the graphical user interface, wherein the output data is newly generated by executing the execution code associated with the selected specific node when the node flag is set to the first state and the output data is a previously stored output data generated in a prior iteration of execution when [[a]] the node flag is set to the second state; 

training the interactive computing session execution code with a subset of data to develop a trained data model; 
generating distributed computing execution code for the trained data model, the distributed computing execution code generated for execution in the pre-determined target distributed computing cluster; 
packaging, by model file building circuitry, the distributed computing execution code into a deployment package; and 
deploying, by model deployment circuitry, the deployment package to the pre- determined target distributed computing cluster.  

18. (Previously Presented) The method of claim 17 further comprising: 


19. (Cancelled)  

20. (Previously Presented) The method of claim 17, further comprising: 
receiving, from the interactive session server, results from executing the interactive computing session execution code within the dedicated interactive computing session; and displaying the results via the graphical user interface.  

21. (Previously Presented) The method of claim 17, further comprising: 
after training the interactive computing session execution code to develop the trained data model, setting a training flag within the node and/or storing the trained data model as a model variable within the dedicated interactive computing session.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Nixon et al (US 2014/027/8312A1) teaches a data modeling studio provides a structured environment for graphically creating or programming data models, which may be configured to use or analyze data from a big data machine, for the purpose 
Sundararajan et al (US 2005/0203764A1) teaches a visual interface that use events and nodes to specify the behavior of the business systems at different levels ensures that there is coherence between the specifications at a process level, and that the coherence seamlessly percolates down to the system implementation.
Breckenridge et al (US 2012/019163a data visualization 0 Al) teaches a method of training a model and a dynamic repository of trained predictive models, at least some of which can be updated as new training data becomes available. 
Sherman (US 2017/0154088 A1) teaches a data visualization application that has feature to trach the change of the node that is affected by user’s action and illustrate the change using a state flag for each node. 
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 9 and 17: 
“setting a node flag for the selected specific node to a first state to indicate that the selected specific node has not been previously processed when one of the conditions of the selected specific node has not been processed, been altered or a node linked upstream of the selected specific node has a node flag in the first state is met, or setting the node flag for the selected specific node to a second state different from the first state to indicate that the node has been previously processed;” 
“wherein the interactive computing session execution code is executed for the selected specific node having the node flag in first state and not executed for the selected specific node having the node flag in the second state; in response to selecting the 'show data' action on the node action selector for the selected specific node, providing output data generated by the selected specific node, and presenting the output data in the graphical user interface, wherein the output data is newly generated by executing the execution code associated with the selected specific node when the node flag is set to the first state and the output data is a previously stored output data generated in a prior iteration of execution when the node flag is set to the second state;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 1, 4, 6-9, 12, 14-18, 20 and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129